Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the court’s charge, read as a whole (see, People v Canty, 60 NY2d 830; People v Azzara, 138 AD2d 495, 496, lv denied 71 NY2d 1023), conveyed the relevant principle of law and correctly informed the jury that the burden of proof was upon the People to disprove the defense of justification beyond a reasonable doubt.
The prosecutor’s delay in turning over to defendant the police report written by one of the prosecution’s witnesses is not grounds for reversal because the delay did not substantially prejudice the defense (see, People v Ranghelle, 69 NY2d 56). The witness was not a key witness in the case and defense counsel had the police report in time to use it upon cross-examination.
In view of defendant’s prior record and the vicious nature of the crime, the sentence of 25 years to life was not harsh and excessive. (Appeal from judgment of Monroe County Court, Wisner, J. — murder, second degree.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.